DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the Applicant’s Response for and Amendments to Application #15/724,115, filed on 06/22/2022.  This application was originally filed on 10/17/2017.  This application is a Continuation of Application #14/281,628, filed on 05/19/2014, now Patent No. 9,779,421, which is a Continuation of Application #11/879,580, filed on 07/18/2007, now Patent No. 8,768,764.  
Claims 23-55 are now pending and have been examined.
Claims 1-22 have been cancelled by the applicant.

Allowable Subject Matter
Claims 23-55 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, system and medium for remotely facilitating incentive/reward programs for website visitors based on visitor activity.  An external system, namely the claimed invention, provides an application for embedding into websites provided to visitors by website providers.  A visitor visits a provider website and performs activity on the website.  The website provider then sends the activity data of the visitor to the external system.  The external system rewards incentives to the particular visitor based on their website activity and stores the activity and incentive data at the external system.  Then, upon return of the same visitor to the website, the external system then displays the earned incentives to that visitor.      
The invention, then, provides a unique advantage and is particularly useful in the ability for website providers to provide an incentive program to website visitors in order to incentivize user activity on the website without having the burden of incentive program facilitation, data storage, or reward tracking and distribution.  A website provider simply embeds the incentive application into their website for display.  The external system provides the facilitation, storage, determination, and reward distribution and notification.  Further, a visitor is incentivized to conduct activity on the website by virtue of their ability to receive incentives for the activity.   
Mohan, Pre-Grant Publication No. 2005/0192863 A1 teaches methods for providing a reward system to website visitors.  A website provider places a cookie with an identifier on a visitor computer, and when the visitor conducts activity on a particular website of the website provider, the website provider recognizes the activity and rewards the user accordingly.  User profile information and reward facilitation are conducted by the website provider.  A third party provider facilitates reward tracking and display for particular users for plurality of websites.  A visitor has an account with a third party provider, and the third party provider receives reward distribution information from a plurality of websites the visitor has visited, but does not receive user profile data.      
Mohan, however, does not disclose an incentive application provided for embedding by a website provider into a website.  Also, there is no transfer of user activity from a website provider to an external system.  Further, an external system does not store, track, and facilitate rewarding and notification of incentives for visitors of a website of a website provider, much less notify the visitor through the embedded application upon return.  
Cashmore, Peter. “MySpace Games for Munchball.”  www.mashable.com, 02/20/2006 teaches a method for providing an embeddable application code for website hosts to embed the application in their websites.  Further, the application provides dynamic data such as games, high scores, and chat rooms.  
Cashmore, however, does not disclose transfer of user activity from a website provider to an external system.  Further, an external system does not store, track, and facilitate rewarding and notification of incentives for visitors of a website of a website provider.  
Gibbs, et al., Pre-Grant Publication No. 2006/0206376 A1 teaches a system for providing an application embedded in an ecommerce website which provides offers and coupons for activity conducted by a website visitor or related to website content.  The visitor can engage with the application and use the incentive for a transaction with the website.   
Gibbs, however, does not disclose transfer of user activity from a website provider to an external system.  Further, an external system does not store, track, and facilitate rewarding and notification of incentives for visitors of a website of a website provider, much less notify the visitor through the embedded application upon return.  
Hobart, Pre-Grant Publication No. 2002/0178255 A1 teaches a system and method for facilitating rewards for user activity in a software-based peer-peer social network.  A central system provides the social network software and tracks and then rewards users for activity.  Users are notified of their rewards and therefore incentivized to conduct further activity.   
Hobart, however, does not disclose an incentive application provided for embedding by a website provider into a website.  Also, there is no transfer of user activity from a website provider to an external system.  Further, an external system does not store, track, and facilitate rewarding and notification of incentives for visitors of a website of a website provider, much less notify the visitor through the embedded application upon return.  
Wu, Pre-Grant Publication No. 2006/0143236 A1 teaches a method and system for conducting a reward program for user activity in a music playlist internet-based service.  A user registers with an online-based application mobile music service.  The user is rewarded for activity in the music service, including social network and social sharing activity.  The user is notified of their rewards and their rewards standing relative to others.      
Wu, however, does not disclose an incentive application provided for embedding by a website provider into a website.  Also, there is no transfer of user activity from a website provider to an external system.  Further, an external system does not store, track, and facilitate rewarding and notification of incentives for visitors of a website of a website provider.  
Independent claim 23complies with 35 U.S.C. 101.  The claim is a system.  The system comprises a processor, a server, a network, and a memory.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.  Claims 33 and 34 are directed to a method, or process.  A process is a statutory category for patentability.  Claim 55 is directed to a system comprising a server, memory, a processor, incentive application logic, and means for communicating with a first network and receiving and storing information.  Based on Figures 20-21 and paragraphs [0051]-[0060] of the filed specification, the logic is clearly stored in the system memory and the means for, which invokes 112 6th interpretation, is clearly communication means employed by the system, such as a network card or server that communicates over a network.  Therefore, claim 55 is interpreted as an apparatus, which is a statutory category for patentability.  The examiner also points to the allowed claims of parent application 11/879,580, whose claims are substantially similar in terms of determination of eligibility.  These claims were reviewed post-allowance and confirmed to be eligible by a USPTO TC3600 101 Panel member on 05/05/2014.  In addition, the patented parent case was subject to a post-Alice review in July 2014 by a designated panel and the TC 3600 Director, and the panel agreed that the claims were eligible under a post-Alice analysis.  In addition, the examiner points out that the claims are not directed to an abstract idea, but instead use a unique arrangement of a network of API’s embedded into independent websites operated by different providers with different computer systems, the API’s controlled by a central processor, in order to collect and display incentive data particular to viewers as they visit and interact with various websites that contain the embedded API.  The unique arrangement provides user and website specific data without need for the website provider to in any way manage the incentivizing, share data, collect and send data, manage the API or be involved in any manner.  Therefore, the invention is not directed to incentivizing of users, but to the providing of the API network to facilitate incentive and information display specific to particular viewers through the API’s as they engage in independently provided and operated websites on the internet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M 12-5pm EST, T-F 9:30-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/LUIS A BROWN/Primary Examiner, Art Unit 3682